1                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
2
3    UNITED STATES SECURITIES AND                       Case No.: 2:05-cv-00531-MMD-GWF
     EXCHANGE COMMISSION,
4
                  Plaintiff,
5
6                     vs.

7    EXOTICS.COM, INC., et al.,
8                 Defendants,
9    and
10   EMPOWERING HUMANITY, INC. and its
     successors or assigns,
11
                  Garnishee.
12
13                                       DISPOSITION ORDER
14
                    TO:            Garnishee, Empowering Humanity, Inc.
15                                 c/o Jeff A. Shumway, President
                                   8151 E. Evans Road, Suite 2
16                                 Scottsdale, AZ 85260
17
            REQUESTED BY:          United States Securities and Exchange Commission
18                                 Shuman Sohrn
                                   Assistant Chief Litigation Counsel
19                                 100 F Street, NE
                                   Mail Stop 5628
20                                 Washington, DC 20549-0022
21
            The Court having previously issued a Post-Judgment Continuing Writ of Garnishment to
22
     Garnishee Empowering Humanity, Inc., and further having reviewed Garnishee’s Answer and
23
     Supplemental Response to Continuing Writ of Garnishment Re: Gary Thomas Vojtesak, as well
24
25   as Plaintiff’s Application for Disposition Order Pursuant to 28 U.S.C. § 3205(c), it is hereby

26   ORDERED that

27          Garnishee Empowering Humanity Inc. shall liquidate the 3,000,000 shares of its common
28
1    stock issued to Gary Thomas (a/k/a Gary Thomas Vojtesak) and the 1,500,000 shares of its
2    common stock issued to Hey Mar Irrevocable Trust (dated January 1, 2009) and turn over the
3
     proceeds of that liquidation to Plaintiff in partial satisfaction of the Court’s Continuing Writ of
4
     Garnishment.
5
            Further, in satisfying the terms of this ORDER, Garnishee shall forward payment(s) to
6
7    the Office of Financial Management, United States Securities and Exchange Commission,

8    Enterprise Services Center, Accounts Receivable Branch, 6500 South MacArthur Boulevard,

9    Oklahoma City, OK 73169, with the notation that the payment is on behalf of GARY THOMAS,
10   SEC Case No. B-01729-D, until Defendant’s debt is paid in full or Garnishee no longer has
11
     custody or control of any property belonging to Defendant.
12
            Dated this 6th day of        May, 2019.                         2018.
13
14                                                         ____________________________________
15                                                         United States District / Magistrate Judge

16
17
18
19
20
21
22
23
24
25
26
27
28
